Citation Nr: 1516928	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  08-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine with spondylosis prior to April 7, 2014, and a rating in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a left ulnar nerve transposition prior to April 7, 2014, and a rating in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for right arm neuropathy.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1987 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2013, the Veteran participated in a video conference hearing with the undersigned Veterans Law Judge.  

In February 2014, the Board remanded the claim for additional development.  The additional development has been completed and the Veteran's claims file has been returned to the Board for further appellate review.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  

The issue of entitlement to an initial rating in excess of 10 percent for right arm neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to April 7, 2014, the Veteran's degenerative disc disease of the cervical spine with spondylosis was not manifested by forward flexion of the cervical spine less than 30 degrees or incapacitating episodes having a total duration of least 2 weeks during any 12 month period.

2.  Beginning April 7, 2014, the Veteran's degenerative disc disease of the cervical spine with spondylosis is manifested by complaints of pain on motion of the lumbar spine on examination, but is not shown to have been manifested by forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine; or, incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks.

3.  The weight of the probative evidence indicates that the symptoms associated with the residuals of a left ulnar nerve transposition do not approximate moderate incomplete paralysis of the ulnar nerve prior to April 7, 2014.

4.  The weight of the probative evidence indicates that the symptoms associated with the residuals of a left ulnar nerve transposition do not approximate severe incomplete paralysis of the ulnar nerve at anytime during the course of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine with spondylosis, for the period prior to April 7, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5242 (2014).

2. The criteria for an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine with spondylosis, for the period beginning April 7, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for an initial rating in excess of 10 percent for residuals of a left ulnar nerve transposition, for the period prior to April 7, 2014, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Code 8516 (2014).

4.  The criteria for an initial rating in excess of 20 percent for residuals of a left ulnar nerve transposition, for the period beginning April 7, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Code 8516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in February 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to contact the Veteran and request that he identify any additional medical treatment he had received for his cervical spine and ulnar nerve disability.  The Board also instructed the AOJ to schedule the Veteran for VA examinations in order to determine the current level of severity of his cervical spine and ulnar nerve disabilities.  In March 2014, the AOJ sent the Veteran a development letter requesting information regarding any additional medical treatment records.  The AOJ obtained all treatment records identified by the Veteran.  In April 2014, the Veteran was afforded VA examinations for his cervical spine and left ulnar nerve disabilities.  The AOJ readjudicated the Veteran's claims in an October 2014 supplemental statement of the case (SSOC).  
	
Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in March 2007.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection has been more than substantiated, the claims has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in April 2007, May 2009, and April 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disabilities under the appropriate diagnostic criteria.  

The Board notes that the Veteran submitted new private medical evidence in June 2014, prior to the issuance of the most recent October 2014 supplemental statement of the case (SSOC).  However, it appears that this evidence was associated with the wrong Veteran's claims file, and did not get associated with this Veteran's file until March 2015, after the issuance of the October 2014 SSOC.  This evidence largely pertains to the Veteran's hip and groin problems.  This evidence includes range of motion findings related to the Veteran's cervical spine; however, the Board finds that because these findings would not warrant a higher rating and are essentially duplicative of the evidence and range of motion findings already of record, the Board may proceed to adjudicate the claim with no prejudice to the Veteran.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Furthermore, the Veteran at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); he has not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2014).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2014). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2014).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

IV.  Cervical Spine Disability

In this case, the Veteran is assigned a 10 percent rating for degenerative disc disease of the cervical spine with spondylosis prior to April 7, 2014, and a 20 percent rating thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 5242.  

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

	Factual Background 

In a VA examination dated in April 2007, the Veteran reported that his neck was stiff with turning.  He indicated that he experienced intermittent pain in the neck two to three times per week, lasting for one hour on each occasion.  He described the pain as cramping with an intensity level of 3/10, often coming on and relieved by itself.  The Veteran reported that he could function without medication and did not receive any treatment for the condition.  He denied any episodes of incapacitation requiring bedrest.  He denied any functional impairment related to his neck.  The Veteran reported that he was able to retain his usual activities in his supplies job.

On examination, there was no evidence of radiation of pain on movement, muscle spasm, or tenderness.  No fixed position was identified.  The Veteran had full range of motion and strength.  Pain, weakness, lack of endurance, fatigue, and incoordination did not impact his range of motion after repetitive use.  His posture was erect and normal.  His gait was normal, and he did not require any assistive devices.  A review of the history and physical examination did not identify any intervertebral disc syndrome as evident by bowel, bladder, or erectile dysfunction.  The examiner diagnosed the Veteran with degenerative disc disease of the cervical spine with spondylosis and bilateral foraminal stenosis, by x-ray.

In his February 2008 notice of disagreement, the Veteran argued that his cervical spine disability limited the motion and function of the neck and shoulders.  He reported pain, stiffness, limitation of motion, and shoulder muscle spasms.  In his appeal on a VA Form 9 dated in May 2008, the Veteran indicated that his cervical spine disability was worsening.

Private treatment records revealed painful motion with rotation and tenderness to paraspinal muscles.  The records showed that the Veteran has had physical therapy as well as medication management for the tenderness, spasm, and decreased range of motion of the cervical spine.  The records showed the Veteran's gait and posture were within normal limits.  The limited motion was not expressed in degrees.

For example, in a private treatment record dated in June 2008, the Veteran received a cervical epidural steroid injection.  He reported a seven-month history of right-sided neck and upper shoulder and anterior chest pain that covered the area of the trapezius to the anterior clavicle.  He denied radiating pain into the arm.  He reported multiple modes of treatment.  He denied any bowel or bladder problems.  On examination, the Veteran walked with a normal gait.  Range of motion in the neck was decreased in all planes, but flexion was painless.  The Spurling test was negative bilaterally.  The impression was multilevel cervical degenerative disc disease with mild bilateral C4-C5 and C5-C6 neuroforaminal stenosis, symptomatic on the right side with symptoms consistent with C4 sensory radiculopathy.  In a subsequent treatment record dated in June 2008, the Veteran described pain located on the right side of his neck in the trapezius and clavicular area.  He described the pain as burning and aching, with the skin becoming hypersensitive to the touch.  He noted that he works doing a significant amount of computer work, but he did have an ergonomic workstation.  He indicated that the pain was not worse after hours at the computer.  He noted some physical therapy that had helped. The Veteran denied bowel or bladder problems.  On examination, the Veteran's cervical spine range of motion was within normal limits and painless.  Rotation to the right and side bending to the right was diminished and painful when compared to the left.  The Spurling's examination was negative bilaterally.  There was tenderness to palpation on the right side of the neck along the mid-cervical pillars.  Manual muscle strength testing was 5/5 throughout bilaterally.  Sensation was intact to light touch.

In a VA examination dated in May 2009, the Veteran complained of pain in his neck, primarily on the right side.  He noted physical therapy, traction, and injections without any results.  He denied radiation of pain.  The examiner noted bilateral upper extremity weakness in the Veteran's hands and arms due to his diagnosis of bilateral ulnar neuritis.  The Veteran denied incapacitating episodes.  He reported that turning his neck, particularly to the right, made his pain worse.  He noted that laying down made his pain better.  The Veteran denied flare-ups and reported constant pain.  He did not wear a neck brace.  He denied any bowel or bladder incontinence.  The Veteran indicated that his neck bothered him at work when he turned his head.  

On examination, the Veteran had tenderness to palpation along the right cervical and upper thoracic paraspinal muscles, as well as his right upper trapezius and right sternocleidomastoid muscles.  Flexion was to 40 degrees; extension was to 30 degrees; lateral bending was to 30 degrees bilaterally; rotation to the right was 30 degrees; and rotation to the left was 40 degrees.  There was pain at the end ranges of all ranges of motion, primarily on the right side of the Veteran's neck.  There was no change in range of motion on repetition.  The impression was herniated disc at C5-C6, with minimal disc bulges at C3-C4 and C4-C5.

In a rating decision dated in August 2009, service connection was established for right arm neuropathy.

In private treatment records dated in 2010, the Veteran complained of chronic right neck pain.  On examination, the Veteran had limited range of motion of the cervical spine with a lateral rotation and some moderate tenderness to palpation over the right paraspinous muscles in the cervical region.  His gait was within normal limits.  The Veteran was treated with cervical epidural steroid injections.

In the Veteran's March 2012 Videoconference hearing, he testified that his shoulder remained agitated.  He described the muscle as contracting, knotting up, and cramping.  He reported stiffness, weakness, numbness, and tenderness.  He noted use of a neck brace and a TENS unit.

In private treatment records dated in 2012, the Veteran complained of neck and right shoulder pain.  He denied bowel or bladder incontinence.  Visual inspection of the neck did not reveal any abnormalities.  There was no tenderness to palpation.  The Veteran was able to straight line gait without any difficulty and had a normal gait, otherwise.  Spurling's and Hoffman's were negative.  The Veteran was able to heel and toe walk without difficulty.  Magnetic resonance imaging (MRI) dated in May 2010 showed bilateral L4-L5 foraminal stenosis, right greater than left.  There was also canal stenosis at C5-C6, with mild cord flattening.  The examiner noted that the Veteran's history was suggestive of a possible worsening of the changes on his MRI dated in May 2010.  An MRI taken in March 2012 showed unchanged multilevel degenerative changes, most prominent at C5-C6 and unchanged multilevel bilateral neural foraminal stenoses.  

In a VA examination dated in April 2014, the examiner noted a diagnosis of degenerative disc disease of the cervical spine with spondylosis.  The Veteran reported stiffness and decreased motion of the cervical spine.  He denied flare-ups.  Flexion was to 30 degrees; extension was to 30 degrees; right and left lateral flexion were to 25 degrees; right lateral rotation was to 55 degrees; and left lateral rotation was to 50 degrees.  There was no objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive-use testing.  The functional loss after repetitive use was less movement than normal.  The Veteran did not have localized tenderness or pain to palpation of the cervical spine.  He had muscle spasms of the cervical spine that did not result in an abnormal gait or spinal contour.  He did not have guarding of the cervical spine.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities related to his cervical spine disability.  The Veteran did not have intervertebral disc syndrome of the cervical spine.  He did not use any assistive devices.  There was no pain, weakness, fatigability, or incoordination during range of motion testing.

In private treatment records dated in June 2014, the Veteran complained of chronic neck and right shoulder pain.  Cervical spine flexion was to 32 degrees; extension was to 28 degrees; left rotation was to 32 degrees; and right rotation was to 40 degrees.  The examiner noted that the Veteran had limited cervical range of motion and joint stiffness consistent with cervical spine degenerative disc disease as well as RTC impingement.

      Analysis

Considering the pertinent facts in light of applicable rating criteria, the Board finds that for the period prior to April 7, 2014, an evaluation in excess of 10 percent is not warranted for the Veteran's cervical spine disability.

As enumerated above, the Veteran may only be availed if the competent medical and other evidence of record reflects no less than either (1) incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months or (2) forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and The General Rating Formula for Diseases and Injuries of the Spine, respectively. 

Initially, the Board notes that the April 2007 VA examiner determined that the Veteran did not have intervertebral disc syndrome.  Furthermore, in his April 2007 and May 2009 VA examinations, the Veteran denied any incapacitating episodes.  Accordingly, there is no evidence of incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks which would result in an evaluation in excess of 10 percent for the period prior to April 7, 2014.

The record also does not contain evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  Notably, on VA examination in April 2007, the Veteran had full range of motion and strength.  In a June 2008 evaluation, the Veteran's cervical spine range of motion was within normal limits and painless.  On VA examination in May 2009, forward flexion of the cervical spine was from 0 to 40 degrees with pain at the end range of motion.  Moreover, although various other private treatment records noted decreased range of motion, the loss of motion was not expressed in degrees.

As such, the general rating criteria do not entitle the Veteran to a rating in excess of 10 percent for his cervical spine disability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  Notably, the Veteran denied any flare-ups.  Moreover, the April 2007 VA examiner noted that the Veteran was not additionally limited by fatigue, weakness, lack of endurance or incoordination and there was no additional limitation in degree.  Additionally, the Veteran denied any functional impairment from his cervical spine disability.  The May 2009 VA examiner indicated that the Veteran did not have any additional loss of motion following repetitive range of motion.  Although the record shows decreased range of motion and pain on motion, none of the functional loss recorded is equivalent to forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran also had muscle spasms present, but they did not result in abnormal gait or spinal contour.  

For the period beginning April 7, 2014, in order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 15 degrees or favorable ankylosis of the entire cervical spine.   See DeLuca, supra; 38 C.F.R. § 4.7.  In this case, however, limitation of flexion to 15 degrees or less or ankylosis has not been shown.  In this regard, the April 2014 VA examination revealed flexion to 30 degrees, with no objective evidence of painful motion.  Additionally, in a June 2014 private treatment record, flexion was to 32 degrees.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the Veteran specifically denied flare-ups in his April 2014 examination.  Moreover, the April 2014 examiner specifically found that repetition on the range of motion three times did not cause any additional limitation in degree. Consequently, a higher rating is not warranted on this basis.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, as noted above, there is no evidence of incapacitating episodes as contemplated by the regulation, and neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

Regarding the Veteran's complaints of radiating pain, numbness, and tingling down the right and left upper extremities, separate ratings have been granted for the neurologic dysfunction in the bilateral upper extremities and there are no other identified neurologic deficits.  In this regard, the Board notes that in an August 2007 rating decision, the RO granted service connection for an ulnar nerve disability of the left upper extremity.  This issue is on appeal and will be addressed below.  Additionally, in an August 2009 rating decision, the Veteran was granted service connection for neuropathy of the right upper extremity at 10 percent disabling, effective July 1, 2007.   The Board notes that although the Veteran has disagreed with this evaluation, the RO has not yet issued a statement of the case (SOC) with respect to this issue.  Therefore, this issue will be addressed in the remand below.  The Veteran does not have any other neurological symptoms aside from the above noted conditions.  As a result, the Veteran is not entitled to a separate rating for his neurological symptoms other than his already service-connected radiculopathy of both the right and left upper extremities.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Residuals of a Left Ulnar Nerve Transposition

The Veteran contends that he is entitled to disability ratings in excess of 10 percent and in excess of 20 percent for his residuals of a left ulnar nerve transposition.

The Veteran is in receipt of a 10 percent rating for residuals of a left ulnar nerve transposition for the period prior to April 7, 2014, and a 20 percent rating for residuals of a left ulnar nerve transposition for the period beginning April 7, 2014, under Diagnostic Code 8516, which provides the rating criteria for paralysis of the ulnar nerve.  

Disability ratings of 10 percent, 20 percent, and 30 percent are assigned for incomplete paralysis of the minor extremity that is mild, moderate, or severe.  Disability ratings of 10 percent, 30 percent, and 40 percent are assigned for incomplete paralysis of the major extremity that is mild, moderate, or severe.  

Complete paralysis of the ulnar nerve is rated 50 percent for the minor extremity and 60 percent for the major extremity, and it contemplates the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define terms such as "mild," "moderate," or "severe," as such terms are used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and make a decision that is equitable and just.  38 C.F.R. § 4.6 (2014).

      Factual Background

In a VA examination dated in April 2007, the Veteran reported a diagnosis of ulnar nerve impingement in his right and left forearms.  He reported aching and numbness in the arm.  He indicated that the pain in his arms sometimes reached a level of 8/10, and was elicited by physical activity.  He reported receiving treatments for the condition.  The Veteran noted that at one time, he was placed on Pamelor, but this did not help the condition very much.  He indicated his belief that he has benefited from the surgery to his left forearm for impingement of the left ulnar nerve.  The Veteran reported that he was able to retain his usual activities in supplies, and continues to work at the same job.

On examination, there was no detectable alteration in sensation, form, or function of the right and left radius and ulna.  There was normal strength and range of motion in the left arm, hand, and fingers.  There was no impact on range of motion after repetitive exercise due to pain, weakness, lack of endurance, fatigue, or incoordination.  The Veteran could tie shoelaces, fasten buttons, and pick up a piece of paper and tear it.  Fingers two to five approximate the proximal transverse crease of the palm without difficulty.  The thumbs reached the base of the fifth finger and touched the tip of each finger.  Hand strength was normal, and no fixed position was identified.  Examination of the peripheral nerves did not reveal any residual signs of neuralgia, neuritis, or paralysis.  There was no detectable alteration in sensory perception or motor supply, and all muscle groups showed full strength of 5/5.  Motor and sensory function of the upper extremities was within normal limits.  Right and left biceps and triceps reflexes were present and equal.

In a private treatment record dated in November 2007, there was no weakness in the upper extremities and muscle strength was 5/5.  There was no dysesthesias or paresthesias.  Deep tendon reflexes were 2+ bilaterally.  In May 2008, the Veteran's bilateral upper extremities had 5/5 strength throughout.  In April 2009, the Veteran reported constant numbness and tingling in both of his hands going up only to his elbows.  He also reported subjective weakness in his bilateral upper extremities.  It was noted that the Veteran was employed full-time as a property book manager.  On examination, upper extremity strength was 5/5, except abduction at the shoulder was 3-4/5.  In June 2010, cranial nerves II through XII were grossly intact.  There was a very mild weakness of grip strength on the right greater than the left.  It was noted that the Veteran's upper extremity numbness was related to radiculopathy.  

In his notice of disagreement dated in February 2008 and his appeal on a VA Form 9 dated in May 2008, the Veteran described constant nerve pain in both arms.  He noted numbness, aching, and weakness.

In a private treatment record dated in June 2008, the Veteran denied left upper extremity symptoms.

In a VA examination dated in May 2009, the Veteran reported weakness in his arms and hands bilaterally, and constant numbness in all five fingers of both hands.  He reported a left ulnar nerve transposition in the early 1990's, which did not help the numbness or weakness, but did help with the pain in his left elbow.  He indicated that he was not currently on any medications for this condition.  He denied flare-ups, and noted that his symptoms were constant.  The Veteran indicated that rapid reaching made it worse.  He reported pain with dressing and bathing.  He reported that in his job managing the computer systems for the military academy, he experienced pain with typing.

On examination, upper extremity strength was 5/5 bilaterally, with the exception of left hand intrinsics, which were grade 5-.  The Veteran had diminished sensation to light touch along the right medial upper arm, but otherwise normal sensation to light touch in his upper extremities.  His deep tendon reflexes were grade 2+, and his upper extremity Hoffman's response was negative bilaterally.  His rapid alternating movements were slower on the right when compared to the left.  There was no evidence of thenar or hypothenar eminence atrophy or intrinsic muscle atrophy.  The Veteran had a negative Tinel sign at the wrist and elbow bilaterally.  The examiner noted that the most recent nerve conduction studies performed in October 1996 showed absent right and left ulnar sensory responses; normal right and left median sensory studies; and a normal left ulnar motor study.  The diagnoses were bilateral upper extremity paresthesias and left ulnar nerve transposition done in 1990.

In a submission dated in November 2009, the Veteran reported that his left arm was continually growing weaker with numbness, pain, and loss of strength.

In a February 2012 private treatment record, the Veteran complained of his left thumb catching and locking.  He noted that he worked as a government contractor.  Examination of the left upper extremity revealed the Veteran was neurovascularly intact.  He had normal sensation to light touch in all of his digits.  His fingers were warm and well-perfused with brisk capillary refill and palpable radial pulse.  The Veteran had tenderness over the Al pulley of the left thumb.  The examiner did not find any obvious catching or locking of the left thumb.  There was limited motion of the IP joint.  In a subsequent February 2012 treatment record, the Veteran reported tingling in the fourth and fifth digits of his left hand.  He noted a decline in his fine motor skills.  On examination, the Veteran demonstrated 5/5 strength in his bilateral upper extremities with no focal deficits.  He demonstrated 1+ deep tendon reflexes in his bilateral triceps.  In February 2012, the Veteran underwent surgery for release of his left trigger thumb.

In the Veteran's November 2013 Videoconference hearing, he testified that his left upper extremity was painful.  He also described trouble picking objects up.

In a VA examination dated in April 2014, the examiner noted a diagnosis of bilateral ulnar neuritis.  The Veteran reported numbness and tingling in both hands.  The examiner noted that the Veteran's right hand was his dominant hand.  The examiner found no constant or intermittent pain in the left upper extremity.  The examiner found moderate paresthesias and/or dysesthesias in the left upper extremity.  The examiner also found moderate numbness in the left upper extremity.  Muscle strength on the left side was 5/5 with elbow flexion and extension.  Muscle strength on the left side was 3/5 with wrist flexion, wrist extension, grip, and pinch (thumb to index finger).  The Veteran did not have any muscle atrophy.  Deep tendon reflexes were 2+.  The Veteran had normal sensation in the left shoulder area.  He had decreased sensation in the left inner/outer forearm and in the hand/fingers.  He did not have any trophic changes attributable to peripheral neuropathy.  The examiner noted moderate incomplete paralysis in the left ulnar nerve.  The Veteran did not require any assistive devices.  The examiner noted that the Veteran's peripheral nerve condition impacted his ability to work in that he could only lift, push, or pull no more than 15 pounds, and he had difficulty with typing.  The examiner found that the Veteran's symptoms of numbness and tingling in his hands and weakness in his arms and hands were related to his bilateral ulnar neuritis.

      Analysis

The Board finds that, for the period prior to April 7, 2014, the Veteran's residuals of a left ulnar nerve transposition symptomatology did not rise to the level of moderate incomplete paralysis, as would be required for a greater rating under Diagnostic Code 8516.  During this timeframe, the Veteran's impairment primarily involved sensory impairment (complaints of weakness, numbness, tingling, and pain), without associated loss of muscle power or dexterity.  For example, examinations during this timeframe did not reveal any detectable alteration in sensory perception or motor supply, and all muscle groups showed full strength of 5/5.  Based on the findings of the VA examiners and the various treatment records, the Veteran's residuals of a left ulnar nerve transposition could not be categorized as "moderate" or "severe."  The Board finds that such impairment is not of a degree approximating moderate incomplete paralysis, and a disability rating in excess of 10 percent for residuals of a left ulnar nerve transposition, for the period prior to April 7, 2014, is not warranted.

The Board finds that, for the period beginning April 7, 2014, the Veteran's residuals of a left ulnar nerve transposition symptomatology do not rise to the level of severe incomplete paralysis, as would be required for a greater rating under Diagnostic Code 8516.  No clinician has ever characterized the Veteran's residuals of a left ulnar nerve transposition as "severe" or worse.  In this regard, the Veteran's impairment has primarily involved sensory impairment, without associated loss of muscle power.  For example, the April 2014 examiner found moderate paresthesias and/or dysesthesias in the left upper extremity and moderate numbness in the left upper extremity.  The examiner noted moderate incomplete paralysis in the left ulnar nerve. The Board finds that such impairment is not of a degree approximating moderately severe incomplete paralysis, and a disability rating in excess of 20 percent for residuals of a left ulnar nerve transposition, for the period prior to April 7, 2014, is not warranted.

There is also no evidence during the appeal period of "griffin claw" deformity and associated manifestations attributable to complete paralysis of the ulnar nerve as described in Diagnostic Code 8516.  See 38 C.F.R. § 4.124a.  Thus, the criteria for a 50 percent rating under Diagnostic Code 8516 are not satisfied.

On review of the lay and medical evidence of record, the Board finds no aspects of impairment of the left ulnar nerve which have not been relied upon to support the 10 percent rating assigned for ulnar nerve injury under DC 8516 prior to April 7, 2014, or the 20 percent rating beginning April 7, 2014.  In so deciding, the Board finds that the descriptions of symptomatology and functional impairment described by the Veteran are credible and consistent with the evidentiary record.  In evaluating the overall degree of nerve paralysis present, the Board finds that the clinical findings and opinions by VA clinicians and examiners hold greater probative weight than the opinion of the Veteran as these examiners have greater training and expertise than the Veteran in evaluating neurologic disorders.  

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning an initial rating higher than 10 percent for residuals of a left ulnar nerve transposition for the period prior to April 7, 2014, and higher than 20 percent beginning April 7, 2014.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert.

VI.  Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected degenerative disc disease of the cervical spine with spondylosis and residuals of a left ulnar nerve transposition.  The Veteran's cervical spine disability is manifested by pain and limitation of motion.  The ratings assigned contemplate these impairments.  The Veteran's left ulnar nerve disability is manifested by sensory impairment, such as numbness and tingling.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for tinnitus, gastroesophageal reflux disease, right arm neuropathy, degenerative joint disease of the right knee, calcaneal spur to the right and left heels, bilateral pes planus, hallux valgus of the right and left feet, fracture to the right middle finger, chronic left inguinal strain, and residual scar to the left arm.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected degenerative disc disease of the cervical spine  with spondylosis or service-connected left ulnar neuropathy has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine with spondylosis, for the period prior to April 7, 2014, is denied.

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine with spondylosis, for the period beginning April 7, 2014, is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of a left ulnar nerve transposition, for the period prior to April 7, 2014, is denied.

Entitlement to an initial rating in excess of 20 percent for residuals of a left ulnar nerve transposition, for the period beginning April 7, 2014, is denied.


REMAND


In an August 2009 rating decision, the RO granted entitlement to service connection for right arm neuropathy, and assigned a 10 percent evaluation, effective July 1, 2007.  In November 2009, the Veteran disagreed with the initial evaluation assigned for his service-connected right arm neuropathy.  The AOJ has not yet issued a statement of the case (SOC) regarding this issue.  Given the Board's determination that the Veteran filed a timely notice of disagreement with the August 2009 rating action, awarding service connection for right arm neuropathy and assigning an initial 10 percent rating effective July 1, 2007, and the fact the AOJ has yet to issue a relevant SOC, the Board has no discretion and is obligated to remand the issue to the AOJ for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436  (1997).

Accordingly, the case is REMANDED for the following action:

   The AOJ should issue an SOC to the Veteran 
   addressing the matter of entitlement to an initial 
   rating in excess of 10 percent for right arm 
   neuropathy, including citation to all relevant law and
   regulation pertinent to the claims.  The Veteran must 
   be advised of the time limit for filing a substantive 
   appeal.  38 C.F.R. § 20.302(b).  Then, only if the 
   appeal is timely perfected, this issue is to be returned 
   to the Board for further appellate consideration, if 
   otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


